ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                         )
                                      )
  URS Federal Services, Inc.          ) ASBCA No.                     61227
                                      )
  Under Contract No. W74V8H-04-D-0023 )

  APPEARANCES FOR THE APPELLANT:                     Terry L. Elling, Esq.
                                                     Gregory R. Hallmark, Esq.
                                                      Holland & Knight LLP
                                                      Tysons Corner, VA

  APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Robert L. Duecaster, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Chantilly, VA

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: June 25, 2020



                                               LYNDA T. O’SULLIVAN
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61227, Appeal of URS Federal
Services, Inc., rendered in conformance with the Board’s Charter.

      Dated: June 25, 2020


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals